Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claim Rejections-35 U.S.C. 102(a)(1)
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.
3. Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Bangera et al., U.S. 2013/0297219.
On claim 13, Bangera cites:
A system comprising: 
a processor (figure 1, computer 117) of a node of a cloud computing environment ([0051] In one embodiment, the system 100, the one or more components of the system, or the like operate in a cloud computing environment including one or more cloud computing systems (e.g., private cloud computing systems, public cloud computing systems, hybrid cloud computing systems, or the like);
a computer readable storage medium in communication with the processor, wherein the processor executes program instructions stored in the computer readable storage medium ([0044] memory devices which includes citations in  [0024] “In one embodiment, the systems, devices, methods, or computer program products described herein include the ability to interact with additional information from, for example, another computer system of dataset (e.g., personal data storage, personal monitoring device or sensor network, patient tracking system (e.g., Amerlior EDTracker), information system (e.g., Amelior ED), network sensors (e.g., mT Tag.TM. or other network sensor), implanted sensors, or user input”) which cause the computer processor to: 
cause an imaging device to start an imaging procedure according to an imaging protocol ([0129] A hospital pre-entry room contains remote sensors which are wirelessly connected to a central computer that is programmed to compile and analyze the biometric and physiological data obtained from the nurse. The nurse is identified by iris scanning with a wall-mounted iris scanner. The protocol is any of the cited computer program products described in [0024]); 
determine an imaging parameter as a function of biometric data or audio that relates to the imaging parameter ([0129] A hospital pre-entry room contains remote sensors which are wirelessly connected to a central computer that is programmed to compile and analyze the biometric and physiological data obtained from the nurse. The nurse is identified by iris scanning with a wall-mounted iris scanner); and 
set an imaging parameter of the imaging protocol to the determined imaging parameter (see above regarding [0129]. The claimed “imaging parameter” is the measured biometric and physiological data).
On claim 14, Bangera cites: The system of claim 13, wherein the program instructions further cause the processor to: determine the imaging parameter during the imaging procedure. [0130] video data analysis for signs of infection.
Claim Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being obvious over Bangera et al., U.S. 2013/0297219. 
On claim 1, Bangera cites:
A system comprising:
a sensor to determine if a patient has entered a room ([0055, 125] and figure 1, waiting room contains interacting sensors to verify the patient’s identify and record physiological parameters of the patient); 
a microphone to receive verbal communication from the patient (figure 1, speech input 120); 
a processor (as above, computer 117);
a computer readable storage medium in communication with the processor, wherein the process of executes programs instructions stored in the computer readable storage medium ([0044] one or more memory devices as described in that paragraph) which cause a computer processor to: 
generate first information on a first media that relates to a medical imaging procedure ([0133] The touch screen computer is programmed to interact verbally and by touch with the patient, so that any verbal information provided by the patient is displayed on the computer screen and confirmed by touching the screen. The patient is prompted to touch the fingerprint sensor, and the patient's name and fingerprint data are transmitted to a central computer, and compared to a database (which may be site wide, citywide, statewide or nationwide) of patient medical records while [0130] discloses obtaining video data to assess if a nurse has signs of infection) as provide (sic. Claim objection) the first information on the first media that relates to the medical imaging procedure to the patient via a display or a speaker ([0130] video data analysis to determine if a nurse has an infection); 
receive a response from the patient (as above but implied, patient touches screen); 
generate second information on a second media based on the response ([0130] Results from the electronic nose screening are compiled in the central computer for analysis and a remote sensor is activated to measure body temperature. The nurse's body temperature is determined by thermal imaging with a radiometric camera); and
provide the second information on the second media to the patient via display or the speaker ([0049] input/output device including a graphical interface (e.g. display).
Regarding the excepted:
“generate first information on a first media that relates to a medical imaging procedure,” Bangera, [0133] discloses an embodiment wherein a patient inputs information responsive to the computer given prompt. Furthermore, Bangera, [0130] discloses a video imaging embodiment used to determine a nurse’s signs of infection. Bangera doesn’t disclose a relation between the two different embodiments. 
However, it would have been obvious at the time the claimed invention was filed to use the cited feature of prompting a patient to input certain identifying information such that a medical procedure, such as the disclosed infection determination analysis is carried out. Bangera discloses at least two known embodiments disparately disclosed in the claimed invention. One of ordinary skill in the art would have used the patient prompting feature to initiate automatic infection scanning feature to associate an observed medical issue with an identified individual.
Regarding the excepted:
“generate second information on a second media based on the response” and “provide the second information on the second media to the patient,” Bangera, [0130] discloses an embodiment analyzing a nurse’s infection status. Bangera also discloses determining a nurse’s body temperature. Bangera also discloses, [004], providing a graphical output/display device. Bangera doesn’t disclose providing the nurse’s infection data results on the cited display device. However, it would have been obvious at the time the claimed invention was filed to display the cited infection data on the display device such that the claimed invention is realized. One of ordinary skill in the art would have included a visual display of infection results for a care-giver’s visual analysis. 
On claim 3, Bangera cites:  The system of claim 1, wherein the medical imaging procedure is one of a computed tomography scan, a positron emission tomography scan, an X-ray imaging procedure, and a magnetic resonance imaging scan ([0101] positron emission tomography).
On claim 4, Bangera cites:
The system of claim 1, wherein the program instructions further cause the processor to: determine a preferred language for the patient; and output the media that relates to the medical imaging in the preferred language. 
Bangera, [0073] cites: “In one embodiment, a subject is assessed based on queries of a Characteristic Value dataset. In one embodiment, the Characteristic Value query includes at least one of a DCQ, observed or sensed characteristic, or input based on the subject's health history or health records. In one embodiment, the Characteristic Value query includes a survey from an input/output device, for example. In one embodiment, the survey can be in any language, or in pictorial or other form.” If the survey is to be performed, it would be in a language familiar to the user. 
On claim 8, Bangera cites except as indicated: 
The system of claim 1, wherein the program instructions further cause the processor to: 
determine that a technologist is ready to proceed with the medical imaging procedure ([0129] A hospital pre-entry room contains remote sensors which are wirelessly connected to a central computer that is programmed to compile and analyze the biometric and physiological data obtained from the nurse. The nurse is identified by iris scanning with a wall-mounted iris scanner. Also, [0133] discloses the touch screen computer is programmed to interact verbally and by touch with the patient, so that any verbal information provided by the patient is displayed on the computer screen and confirmed by touching the screen. The patient is prompted to touch the fingerprint sensor, and the patient's name and fingerprint data are transmitted to a central computer).
in response to determining that the technologist is ready to proceed with the medical imaging procedure, generate media that indicates that the technologist is ready to proceed with the medical imaging procedure (As above, [0133] information provided by the patient is displayed on the computer screen and confirmed by touching the screen); and 
output the media that indicates that the technologist is ready to proceed with the medical imaging procedure to the display or the speaker.
Bangera, [0133] discloses an embodiment wherein a patient inputs information responsive to the computer given prompt. Furthermore, Bangera, [0130] discloses a video imaging embodiment used to determine a nurse’s signs of infection. 
Bangera doesn’t disclose a relation between the two different embodiments. 
However, it would have been obvious at the time the claimed invention was filed to use the cited feature of prompting a patient to input certain identifying information such that a medical procedure, such as the disclosed infection determination analysis is carried out. Bangera discloses at least two known embodiments disparately disclosed in the claimed invention. One of ordinary skill in the art would have used the patient prompting feature to initiate automatic infection scanning feature to associate an observed medical issue with an identified individual and after the patient responds to the prompt, display the responsive display initiating the cited infection analysis feature disclosed above.
On claim 9, Bangera cites: 
The system of claim 1, wherein the processor generates and outputs the media that relates to the medical imaging procedure in response to a patient prompt. 
See the rejection of claim 8 disclosing the cited video data related to the nurse’s infection. 
On claim 11, Bangera cites: 
The system of claim 1, wherein the program instructions further cause the processor to: generate media that notifies the patient of a progress of the medical imaging procedure; and 
output the media that notifies the patient of the progress of the medical imaging procedure to the display or the speaker, wherein the processor generates the media that notifies the patient of the progress of the medical imaging procedure as a function of an imaging protocol. Bangera, [0130] discloses a video imaging embodiment used to determine a nurse’s signs of infection.
	The cited determination of a nurse’s infection indicates the system has gone from an analysis status to a final determination of the nurse’s infection. The transition from analyzing to final determination is a notification of progress and final outcome. 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al., U.S. 2013/0297219 in view of  McCartney et al., U.S. 2002/0164054
On claim 12, Bangera cites except: 
The system of claim 1, wherein the program instructions further cause the processor to: 
determine a position that the patient needs to be in for the medical imaging procedure as a function of information in the electronic medical record (([0129] A hospital pre-entry room contains remote sensors which are wirelessly connected to a central computer that is programmed to compile and analyze the biometric and physiological data obtained from the nurse. The nurse is identified by iris scanning with a wall-mounted iris scanner); 
generate media that notifies the patient of the determined position ([0133] discloses an embodiment where a user, upon responding to a prompt to touch a sensor and the prompt yields no corresponding identification data, the display returns a query for further information from the user); and 
output the media that notifies the patient of the determined position to the display or the speaker (see [0133] above. The claimed “output the media” is the display on the screen).
Regarding the claimed: “determine a position that the patient needs to be in,” “output the media that notifies the patient of the determined position to the display,” Bangera discloses at least several prompts displayed for a user to take action. Bangera doesn’t disclose the excepted claim limitations. 
In the related art of user identification, McCartney, [0036], discloses an embodiment in which a user is prompted to move his eye to an optimum position to allow the system to identify the user. 
It would have been obvious at the time the claimed invention was filed to include into Bangera the eye positioning system disclosed in McCartney such that the claimed invention is realized. 
McCartney discloses a known embodiment for prompting the user to position himself for  iris data identification. One of ordinary skill in the art would have substituted McCartney’s positioning system into Bangera’s iris identification system to allow an optimum identification of the user. 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219 in view of  Zuccolotto et al, U.S. 2005/0283068 (hereinafter 68).
On claim 15, Bangera cites except: 
The system of claim 13, wherein the imaging parameter includes an image acquisition length.
Bangera, discloses in [0130] an embodiment analyzing a nurse’s infection status. Bangera doesn’t disclose the including an acquisition length, that is, the time needed to process obtained imaging data. 
In the same art of medical imaging and recording, 68 discloses in [0012] an MRI Motion Tracker and Patient Augmented Feedback. In MRI imaging it is critical to minimize body motion during the period of scanning, typically 20-180 minutes, that occurs in the acquisition of the images.
It would have been obvious at the time the claimed invention was filed to modify Bangera’s embodiment with the image acquisition feature disclosed in 68 such that the claimed invention is realized. 68 discloses a known embodiment including a processing time used for an image processing feature. 
One of ordinary skill in the art would have used at least the time-to-process feature disclosed in 68 such that the infection analysis function disclosed in Bangera includes a data time-to-process feature.
One of ordinary skill in the art would have included such a feature to allow the obtained image information time to process into a format suitable for user viewing. 
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219 in view of Fourman, U.S. 2010/0180029.
On claim 16, Bangera cites:
The system of claim 13, wherein the biometric data includes a facial expression of the patient captured by a camera during the medical imaging procedure. 
In the rejection of claim 13, Banger, [0129] discloses:
“A hospital pre-entry room contains remote sensors which are wirelessly connected to a central computer that is programmed to compile and analyze the biometric and physiological data obtained from the nurse. The nurse is identified by iris scanning with a wall-mounted iris scanner (e.g., an Iris Scanner System is available from Bayometric, Inc., San Jose, Calif.; see Biometric Iris Access Specif. Sheet which is incorporated herein by reference). The iris scanner system transmits iris images and face images to a central computer that compares the images to stored data to authenticate the nurse's identity.”
Also, Bangera, [0133] discloses:
“The patient information is sent to the central computer and added to an existing health record, or is used to create a new medical record for the patient that includes the fingerprint data. The touch screen computer also has a camera to record the height of the patient and a facial photograph, which are also transmitted to the central computer and recorded in the medical record(s).”  The cited “fingerprint data” is at least a form of biometric imaging data. 
Bangera doesn’t disclose the excepted claim limitations. 
In the similar art of biometric identification, Fourman, [0071] teaches that a mobile phone which includes a biometric sensor, the biometric sensor being able to sense, among other things, facial expressions. 
Bangera discloses known embodiments for obtaining a patient’s facial photograph used for identification, but not as a biometric identifier.  One of ordinary skill in the art would have substituted Fourman’s embodiment into Bangera such that the citations predict the claimed invention. 
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219 in view of Boettger et al., U.S. 2017/0311842.
On claim 2, Bangera cites except:
The system of claim 1, wherein the processor is within a node of a cloud computing environment. Bangera, [0051]  discloses system 100 including the one or more components of the system, or the like which operate in a cloud computing environment including one or more cloud computing systems (e.g., private cloud computing systems, public cloud computing systems, hybrid cloud computing systems, or the like). Bangera doesn’t disclose the processor being in a node of a cloud. 
In the similar art of medical position systems, Boettger, [0042] discloses using a server within a cloud environment: “In a further example, a server (also known as remote, or cloud) module may accomplish some functionality on behalf of a client module.”
It would have been obvious at the time the claimed invention was filed include into Bangera the feature of using a processor in the form of a server in a cloud environment such that the claimed invention is realized. Boettger discloses a known example of medical systems utilizing the cloud as an element of medical processing and recording. Thus, one of ordinary skill in the art would have substituted Boettger’s embodiment in place of the processor disclosed in Bangera and the results of the substitution would have predicted the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219 in view of Scott et al., U.S. 6,468,212, and Kagermeier et al., U.S. 2019/0150876 (hereinafter, 876). 
On claim 5, Bangera cites except:
The system of claim 4, wherein the processor determines the preferred language for the patient as a function of audio that indicates the patient's preferred language. 
As disclosed in the rejection of claim 4, Bangera discloses an embodiment in which a language is user selected for display of a medical survey. Bangera doesn’t disclose this feature as being available in audio format.
In the similar art of medical devices, 876, [0147] discloses an embodiment in which foreign language functionality is available in the patient’s speech format. 
It would have been obvious at the time the claimed invention was filed to include into Bangera the audio/speech format option as disclosed in 876 such that the claimed invention is realized. 876 discloses a known embodiment of a medical system which informs the user of options and data in a foreign language. One of ordinary skill in the art would have substituted 876’s embodiment into Bangera’s foreign language feature and the results of the substation would have predicted the claimed invention. 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219  in view of Lee et al, U.S. 2015/0245166.
On claim 6, Bangera cites except:
The system of claim 1, wherein the program instructions further cause the processor to: verify that the patient is scheduled for a medical imaging procedure as a function of audio that indicates the patient's identity, information in the electronic medical record, and information in a schedule. 
Bangera discloses: [0132] An adult patient makes an appointment to see a primary care physician due to chest pressure. The patient interacts with an automatic data collection system upon arrival at the doctor's office. The automatic data collection system includes a touch screen computer with a video camera; remote, nonconductive physiological sensors; a central computer and programming to collect and compare a patient's physiological data to electronic health records; and health information database(s). Also, Bangera, as previously discussed, includes an embodiment in which a language is user selected for display of a medical survey.
Bangera does not disclose scheduling for a medical imaging procedure as a function of audio. 
In the similar art of electronic devices, Lee, [0123] discloses an embodiment in which includes a voice recognition application as well as a schedule management application.
It would have been obvious at the time the claimed invention was filed to modify Bangera’s appointment system using the speech recognition and scheduling scheme disclosed in Lee such that the claimed invention is realized. Lee discloses a known embodiment of a user providing information to a system where, by the nature of voice recognition alone, the user is identified. The schedule management feature suggests the user has the option of being reminded of an appointment, changing an appointment, canceling an appointment, or creating an appointment. When used in conjunction with the voice recognition application, the user has the ability to exercise any of the above likely known options. One of ordinary skill in the art would have included such a feature for the benefit of those with limited mobility and manual impairments (for example, the inability to use a keyboard to enter responses). 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219  in view of Hamilton, U.S. 2007/0102672.
On claim 7, Bangera cite except:
The system of claim 1, wherein the program instructions further cause the processor to: determine clothes that the patient needs to change into for the medical imaging procedure as a function of information in the electronic medical record or a schedule; generate media that indicates the clothes that the patient needs to change into as a function of the determined clothes; and output the media that indicates the clothes that the patient needs to change into to the display or the speaker. 
Bangera, [0057] discloses a sensing embodiment in which a user wearing certain attire includes a sensor configured to associate the user’s attire with the user. Bangera doesn’t disclose the excepted claim limitations. 
In the related art of x-ray shielding, Hamilton, [0003] discloses a patient may wear a lead lined vest to minimize exposure during an x-ray. The x-ray machine itself may require significant shielding, such as provided by lead sheeting, to prevent undue human exposure to radioactive materials.  
It would have been obvious at the time the claimed invention was filed to include into Banera the use of a lead lined vest as disclosed in Hamilton such that the claimed invention is realized. One of ordinary skill in the art would have recognized the practice of a patient or other personnel wearing a lead lined vest specific to x-ray procedures and would have included this into the x-ray procedure to prevent undue exposure of the patient to radioactive materials. 
Claims 10 is rejected under 35 U.S.C. 103 as being obvious over Courtney et al., U.S. 2007/0055550 in view of Zuccolotto et al, U.S. 2005/0283068 (hereinafter 68) and Kagermeier et al., U.S. 2019/01580876 (hereinafter, 876). 
On claim 10, Courtney cites except: The system of claim 9, wherein the processor generates and outputs the media that relates to the medical imaging procedure as a function of audio that includes the patient prompt. Furthermore, 68 discloses in [0017], at the beginning of the MRI run, the patient would be shown where to place the patient body part to a desired location. Neither Courtney nor 68 discloses the above claim limitations. 
In the related art of medical processing, 876 in [0147] discloses an embodiment in which audio output is available in the patient’s speech format.
It would have been obvious at the time the claimed invention was filed to substitute the 68’s displayed prompting with one done in audio format as disclosed in 876. One of ordinary skill in the art would include such a feature to help facilitate the procedure for visually impaired patients. 
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219 in view of Pruitt, U.S. 2015/0278483. 
On claim 18, Bangera cites except as indicated: 
A system comprising: 
a processor (figure 1, computer 117); 
a computer readable storage medium in communication with the processor, ([0044] one or more memory devices as described in that paragraph) wherein the processor executes program instructions stored in the computer readable storage medium ([0055] algorithms within computer memory) which cause the computer processor to: 
generate a graphical user interface comprising: 
a plurality of icons that each correspond to a media file stored in a computer readable storage medium, wherein each icon displays information or an instruction relating to a medical imaging procedure, and wherein the media file includes information or instructions that corresponds to the displayed information or instruction ([0133] The touch screen computer is programmed to interact verbally and by touch with the patient, so that any verbal information provided by the patient is displayed on the computer screen and confirmed by touching the screen. The patient is prompted to touch the fingerprint sensor, and the patient's name and fingerprint data are transmitted to a central computer. The claimed “medical imaging procedure” is considered to be the same as the cited embodiment disclosed above in [0133] to identify a patient); 
output the graphical user interface to a first display ([0133] the implied generation of the cited touch screen); and 
output the media file that corresponds to an icon to a second display or a speaker in response to a technologist selecting the icon ([0130] Results from the electronic nose screening are compiled in the central computer for analysis and a remote sensor is activated to measure body temperature. The nurse's body temperature is determined by thermal imaging with a radiometric camera). 
Regarding the excepted first and second icons, Bangera, as disclosed above, includes an embodiment wherein the user is directed to touch a screen and responsive to the prompt, information is provided to the central computer. Furthermore, Bangera discloses an embodiment in which after an unknown prompting or initiation, a system returns the results of determining the temperature of a user. Bangera doesn’t disclose including a plurality of icons to carry out the claimed above functions. 
In the similar art of health records, Pruitt, [0104] FIGS. 11A, 11B and 11C depict example screen images of the virtual desk, in accordance with example implementations. In this manner, FIG. 11A depicts selection of a lab test icon 1104 of the timeline, resulting in the GUI displaying an enlarged corresponding lab test result 1102 in the 3-D space. FIG. 11B depicts the result of the clinician selecting the icon 1106 representing an x-ray, selecting the icon 1108 representing a later x-ray, and then manipulating the corresponding x-rays to overlay one x-ray on another to derive an x-ray image 1122 that highlights changes between the two x-rays. 
It would have been obvious at the time the claimed invention was filed to modify the display feature disclosed in 68 to use the icon display system disclosed in Pruitt such that the claimed invention is realized. Pruitt discloses a known embodiment of displays using icons to select certain files for display in a medical environment and one of ordinary skill in the art would have substituted the known display for the displayed icons and the results of the substitution would have predicted the claimed invention. 
Regarding the claimed:
“output the media file that corresponds to an icon to a second display or a speaker in response to a technologist selecting the icon,” as disclosed in Bangera, a user doesn’t disclose the technologist selecting the icon. 
In the similar art of record health records, Pruitt, as disclosed previously, includes a clinician selecting an icon regarding a specific file for x-rays. 
It would have been obvious at the time the claimed invention was filed to modify the prompting features disclosed in Bangera to use the icon display system disclosed in Pruitt such that the claimed invention is realized. Pruitt discloses a known embodiment of displays using icons to select certain files for display in a medical environment and one of ordinary skill in the art would have substituted the known display for the displayed icons to formulate an embodiment including icons to prompt the medical scanning and analysis functions disclosed above. 
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219 in view of Pruitt, U.S. 2015/0278483, and U.S. Boettger et al., U.S. 2017/0311842.
On claim 20, Bangera cites except: The system of claim 18, wherein the media file is stored in a node of a cloud computing environment.
Bangera, [0051]  discloses system 100 including the one or more components of the system, or the like which operate in a cloud computing environment including one or more cloud computing systems (e.g., private cloud computing systems, public cloud computing systems, hybrid cloud computing systems, or the like). Bangera doesn’t disclose the media file being stored in a node of a cloud computing environment. 
In the similar art of medical position systems, Boettger, [0042] discloses using a server within a cloud environment: “In a further example, a server (also known as remote, or cloud) module may accomplish some functionality on behalf of a client module.”
It would have been obvious at the time the claimed invention was filed include into Bangera the feature of using a processor in the form of a server in a cloud environment such that the claimed invention is realized. Boettger discloses a known example of medical systems utilizing the cloud as an element of medical processing and recording. In this case, a server is within a cloud computing environment wherein oooos would have stored the cited media files. Thus, one of ordinary skill in the art would have substituted Boettger’s embodiment in place of the processor disclosed in Bangera and the results of the substitution would have predicted the claimed invention.
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Bangera et al, U.S. 2013/0297219 in view of Pruitt, U.S. 2015/0278483 and Scott et al., U.S. 6,468,212.
On claim 19, Bangera cites except: The system of claim 18, wherein a set of icons in the plurality of icons displays a same instruction and a language, and wherein the language displayed in each of the icons in the set of icons corresponds to a language of the media file that corresponds to each icon. 
Bangera, [0073] cites: “In one embodiment, a subject is assessed based on queries of a Characteristic Value dataset. In one embodiment, the Characteristic Value query includes at least one of a DCQ, observed or sensed characteristic, or input based on the subject's health history or health records. In one embodiment, the Characteristic Value query includes a survey from an input/output device, for example. In one embodiment, the survey can be in any language, or in pictorial or other form.” If the survey is to be performed, it would be in a language familiar to the user. Furthermore, Bangera and Pruitt, as disclosed in the rejection of claim 18, includes an embodiment involving the use or icons to prompt certain features on a medical identification and recording system. Bangera nor Pruitt disclose the excepted claim limitations. 
In the similar art of medical device controls, Scott, col. 5, lines 44-55, discloses an embodiment in which a user can program the display of textual instruction material to display in a foreign language. 
It would have been obvious at the time the claimed invention was filed to modify Bangera and Prutt’s icon display system such that the cited icon displays the information in a foreign language, which would be presumed to the preferred language of the user. 
One of ordinary skill in the art would have substituted Scotts’ embodiment in place of the processing and display system disclosed in Bangera and Pruitt and the results of the substitution would have predicted the claimed invention.. 
Claim Objections
Claim 1 claims, in part: “generate first information on a first media that relates to a medical imaging procedure as provide…” It is believed the phrase “as provided” is incorrect? The Examiner requests clarification and correction of this issue. 
Response to Arguments
The applicant's arguments with the rejection of claims 1, 13, and 18 have been carefully reviewed.  
Claim 1 has been amended to include the new limitations: 
“a sensor to determine if a patient has entered a room; 
a microphone to receive verbal communication from the patient; 
a processor;
generate first information on a first media that relates to a medical imaging procedure as provide; 
receive a response from the patient;
generate second information on a second media based on the response; and
provide the second information on the second media to the patient via display or the speaker.” The above limitations were not considered in any prior examination. Thus, the applicant’s arguments are moot, requiring a new search and consideration of the amendments. 
Claim 13 has been amended to include the claim limitations: 
“generate media that prompts a patient for information relating to the imaging
parameter; and
output the media that prompts the patient for information relating to the imaging
parameter to a display or a speaker;
receive a response from the patient;
cause an imaging device to start an imaging procedure according to an imaging
protocol based on the response…” The arguments on the rejection of claim 13 are also moot for the same reasons disclosed for claim 1 as indicated in item 17. 
Claim 18 has been amended to include the claim limitations:
“output the media file that corresponds to an icon to a speaker in a room with a patient in response to a technologist selecting the icon, wherein the media file includes a promt for the patient.” The arguments on the rejection of claim 18 are also moot for the same reasons disclosed for claim 1 as indicated in item 17. 
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the
 new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683     

/NABIL H SYED/Primary Examiner, Art Unit 2683